PER CURIAM.
Bryan Jennings, a prisoner under sentence of death, seeks review of an order denying his request for public records disclosure from the Florida Parole Commission. The order was entered during the pendency of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We have jurisdiction under article V, section 3(b)(1) of the Florida Constitution.
Jennings argues that the circuit court erred in denying his request for Florida Parole Commission clemency files because the files are covered by the Public Records Act. Ch. 119, Fla.Stat. (1991). We resolved this issue adversely to Jennings’ position in Parole Commission v. Lockett, 620 So.2d 153 (Fla.1993). In Lockett, we held that the Parole Commission did not have to release clemency files pursuant to The Public Records Act because executive clemency power is independent of both the legislature and the judiciary. In accordance with that decision, we approve the circuit court’s order.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.